IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43373

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 456
                                               )
       Plaintiff-Respondent,                   )   Filed: March 30, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
SHANE N. BRANS,                                )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and aggregate unified sentences of twenty years, with
       minimum periods of confinement of eight years, for three counts of injury to
       children, affirmed; order denying I.C.R. 35 motion for reduction of sentences,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Shane N. Brans pled guilty to two counts of injury to children and entered an Alford1 plea
to an amended count of injury to children. I.C. § 18-1501(1). The district court sentenced Brans
to concurrent unified terms of ten years, with minimum periods of confinement of two years for
the first two counts and a consecutive unified term of ten years, with a minimum period of

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
confinement of six years, for the third count. Thus, Brans’ aggregate sentences total twenty
years, with minimum periods of confinement of eight years. Brans filed an I.C.R 35 motion,
which the district court denied. Brans appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Brans’ Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Brans’ judgment of conviction and sentences, and the district court’s order
denying Brans’ Rule 35 motion, are affirmed.




                                                     2